t c memo united_states tax_court vimal soni and kiran soni petitioners v commissioner of internal revenue respondent docket no filed date larry d vince for petitioners sebastian voth for respondent memorandum opinion kerrigan judge respondent determined penalties of dollar_figure pursuant to sec_6662 for dollar_figure pursuant to sec_6662a for and dollar_figure pursuant to sec_6662a for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar after concessions the issues for our consideration are whether petitioners are liable for the accuracy-related_penalty under sec_6662a for tax_year and whether petitioners may be granted relief from the penalty under sec_6664 background this case was fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioners resided in california when they filed the petition petitioners husband and wife are the sole shareholders in an s_corporation vimal and kiran soni inc soni inc throughout each petitioner held a share in soni inc in soni inc sponsored the vimal and kiran soni inc defined_benefit_plan plan soni inc adopted the plan in soni inc funded the plan with life_insurance purchased from indianapolis life_insurance co paying annual premiums that it deducted shortly after adopting the plan on the advice of its accountant soni inc submitted information about the plan to respondent on date respondent sent soni inc a favorable determination_letter that specifically states continued qualification of the plan under its present form will depend on its effect in operation the letter directed petitioners to read irs publication favorable determination letters which was enclosed with the letter and explained the scope and limitations of the determination_letter soni inc did not hire an independent actuary to determine the amount needed to fund the benefits offered by the plan soni inc obtained neither legal advice nor tax_advice from a certified_public_accountant with expertise in the area of defined benefit plans regarding the tax implications of operating the plan in soni inc continued to sponsor the plan and made a contribution to it the plan used the contribution to purchase interest-sensitive whole_life_insurance policies and flexible-premium deferred_annuity policies in the death_benefits under the life_insurance policies purchased on both petitioners’ lives exceeded the death_benefits under the plan by more than dollar_figure per person on date petitioners filed their form_1040 u s individual_income_tax_return for tax_year petitioners claimed a dollar_figure flowthrough loss from soni inc on date soni inc filed its form_1120s u s income_tax return for an s_corporation for tax_year on its form_1120s soni inc claimed a dollar_figure pension contribution deduction and reported a dollar_figure loss soni inc did not attach a form_8886 reportable_transaction disclosure statement or any other reportable_transaction_disclosure_statement to its form_1120s on date pension professionals of america the plan promoter and administrator sent petitioner husband a letter and enclosed a form_8886 the letter states we strongly suggest that you file this form_8886 with an amended corporate tax_return the letter also states that your plan does not fall into the irs safe_harbor definitions with regard to the death_benefit on date respondent’s ogden service_center received soni inc ’s amended form_1120s for its tax_year which included form_8886 the office of tax_shelter analysis otsa has no record of soni inc ’s filing a form_8886 with the otsa for its tax_year neither petitioners nor soni inc have proof from any mail carrier including a private delivery service that form_8886 for petitioners’ or soni inc ’s tax_year was delivered to the otsa in respondent and petitioner husband as president of soni inc entered into a closing_agreement which addressed soni inc ’ sec_2001 sec_2002 and tax years for its tax_year soni inc claimed a dollar_figure pension contribution deduction and reported a dollar_figure loss on its form_1120s pursuant to the closing_agreement dollar_figure of the pension contribution deduction was disallowed and the corrected loss for soni inc ’s tax_year was dollar_figure as a result of the dollar_figure flowthrough loss that petitioners claimed petitioners understated their income by dollar_figure respondent audited petitioners’ and tax returns petitioners had deficiencies for the first three years the deficiency for was dollar_figure petitioners had overassessments for and in respondent issued petitioners a dollar_figure refund for these overassessments on date respondent issued petitioners a statutory_notice_of_deficiency determining that they were liable for a sec_6662a penalty for tax_year in computing this amount respondent assumed that the increase in petitioners’ taxable_income for is dollar_figure and the highest applicable tax_rate i sec_35 and he calculated the underpayment in tax as dollar_figure which i sec_35 of dollar_figure the sec_6662a penalty respondent determined is dollar_figure which i sec_30 of dollar_figure the notice_of_deficiency did not reflect that respondent determined a deficiency in income separate from the penalty petitioners concede that they engaged in a listed_transaction of the type described in revrul_2004_20 2004_1_cb_546 listed_transaction in petitioners also concede that they did not attach a form_8886 or any other reportable_transaction_disclosure_statement to their form_1040 and they did not file a copy of form_8886 or any other reportable_transaction_disclosure_statement with the otsa for tax_year discussion i sec_6662a penalty sec_6662a provides if a taxpayer has a reportable_transaction_understatement for any taxable_year there shall be added to the tax an amount equal to percent of the amount of such understatement sec_6662a the penalty applies to any deficiency that is attributable to any listed_transaction or any reportable_transaction if a significant purpose of the transaction is the avoidance or evasion of federal_income_tax sec_6662a the penalty is increased from to of the amount of the understatement if the disclosure requirements of sec_6664 are not met sec_6662a sec_6664 requires disclosure in accordance with the regulations under sec_6011 sec_6011 provides that taxpayers must file all forms and statements required by the regulations promulgated by the secretary sec_1_6011-4t a and d temporary income_tax regs fed reg date requires every taxpayer who has participated in a reportable_transaction including a listed_transaction to attach a form_8886 to its annual tax_return brennan v commissioner tcmemo_2011_276 slip op pincite the taxpayer must attach this disclosure statement to the tax_return for each taxable_year for which the taxpayer’s federal_income_tax liability is affected by the taxpayer’s participation in the reportable_transaction sec_1_6011-4t d temporary income_tax regs supra the taxpayer must also attach this disclosure statement to any amended_return that reflects the taxpayer’s participation in the reportable_transaction id see also t d 2004_1_cb_429 clarifying that a return includes amended returns for purposes of when disclosure must be made ii determination_letter petitioners concede that they engaged in a listed_transaction revrul_2004_20 supra which became effective date identifies certain sec_412 transactions as listed transactions the transaction at issue was a listed_transaction before petitioners filed their original form_1040 in petitioners contend that they met the disclosure requirements of sec_1_6011-4t temporary income_tax regs supra because soni inc sent information about the transaction to respondent and received the favorable determination_letter in return we disagree a determination_letter is a written_statement issued by a district_director in response to a written inquiry by an individual or an organization that applies to the particular facts involved sec_601_201 statement of procedural rules a determination_letter is issued only when a determination can be made on the basis of clearly established rules as set forth in the statute a treasury_decision or regulation or a ruling opinion or court decision published in the internal_revenue_bulletin id the determination_letter addresses only the qualified status of the plan under sec_401 and does not address plan operation a determination_letter does not address whether actuarial assumptions are reasonable for funding or deduction purposes or whether a specified contribution is deductible irs publ’n rev date this case involves the deductibility of contributions to the plan by soni inc which is not covered in the scope of the determination_letter iii revrul_2004_20 effective date petitioners assert that revrul_2004_20 supra was issued two years after soni inc entered into the plan in and cannot be applied retroactively petitioners also argue that they relied on the determination_letter which was issued approximately months before the issuance of revrul_2004_20 supra we have already established that petitioners may not rely on the determination_letter for purposes of plan operation and deductions this court has decided previously that taxpayers may be liable for a penalty arising from a transaction entered into before the penalty was enacted see 88_tc_1086 ndollar_figure aff’d without published opinion 865_f2d_1264 5th cir and aff’d without published opinion sub nom hatheway v commissioner 865_f2d_186 4th cir and aff’d sub nom 864_f2d_93 9th cir and aff’d sub nom 868_f2d_865 6th cir mcgehee family clinic p a v commissioner tcmemo_2010_202 slip op pincite therefore it is irrelevant that revproc_2004_20 supra was issued after soni inc established the plan and after petitioners received the plan determination_letter petitioners assert that revrul_2004_20 supra did not put them on notice that they could no longer rely on the determination_letter revrul_2004_20 supra describes which types of transactions are listed transactions for purposes of sec_1_6011-4t b temporary income_tax regs fed reg date and sec_301_6111-2 and sec_301_6112-1 proced admin regs effective date the date revrul_2004_20 supra was released to the public listed transactions include transactions in which the employer uses deductible amounts to pay premiums on a life_insurance_contract for a participant with a death_benefit under the contract that exceeds the participants’s death_benefit under the plan by more than dollar_figure see revrul_2004_20 c b pincite petitioners concede that they engaged in this type of transaction in revrul_2004_20 supra had been in effect for months when petitioners filed their form_1040 ignorance of the law is no excuse for noncompliance with the applicable law mcgehee family clinic p a v commissioner slip op pincite petitioners failed to obtain independent tax_advice from a lawyer or accountant with expertise in the area of defined benefit plans before filing their form_1040 iv independent shareholder disclosure rules every individual trust partnership and s_corporation that has participated directly or indirectly in a reportable_transaction must attach to its return for each taxable_year in which the taxpayer’s federal_income_tax liability is affected a disclosure statement in the form prescribed sec_1_6011-4t a temporary income_tax regs supra a taxpayer has indirectly participated in a reportable_transaction if the taxpayer’s federal_income_tax liability is affected or in the case of an s_corporation if the shareholder’s federal_income_tax liability is reasonably expected to be affected by the transaction even if the taxpayer is not a direct party to the transaction id an individual taxpayer that owns shares in an s_corporation participates in a reportable_transaction when the tax benefits of the s corporation’s direct participation in the reportable_transaction flow through to the individual taxpayer see brennan v commissioner tcmemo_2011_276 the disclosure statement for a reportable_transaction must be attached to the taxpayer’s federal_income_tax return for each taxable_year in which the taxpayer’s federal_income_tax liability is affected sec_1_6011-4t d temporary income_tax regs supra when the disclosure statement is first attached to the taxpayer’s federal_income_tax return the taxpayer must file a copy of that disclosure statement with the otsa id petitioners failed to attach a form_8886 or any other reportable_transaction_disclosure_statement to their form_1040 petitioners failed to file a copy of form_8886 or any other reportable_transaction_disclosure_statement with the otsa therefore petitioners did not meet their reporting requirements under sec_1_6011-4t temporary income_tax regs supra petitioners contend that their transaction was disclosed because soni inc filed a form_8886 with its amended return for an s_corporation the disclosure statement for a listed_transaction must be attached to the s corporation’s federal_income_tax return for each taxable_year ending with or within the taxable_year of any shareholder whose income_tax_liability is affected or is reasonably expected to be affected by the s corporation’s participation sec_1_6011-4t d temporary income_tax regs supra at the same time a copy must be filed with the otsa id shareholders and s_corporations have separate reporting requirements see sec_1_6011-4t a d temporary income_tax regs supra even if an s_corporation files a disclosure statement for a listed_transaction the shareholder still has an obligation to file regardless of whether soni inc met its disclosure requirements petitioners did not meet theirs therefore we need not discuss whether soni inc met its disclosure requirements because it does not affect petitioners’ obligation to disclose v substantial compliance petitioners contend that they substantially complied with the sec_6011 disclosure requirements because soni inc attached a form_8886 to its amended_return a taxpayer may be deemed to satisfy a statute if the taxpayer substantially complies with the statute’s requirements see 100_tc_32 substantial compliance applies only when the requirement is procedural or directory and is not the essence of the statute’s purpose 67_tc_1071 this court has previously held that when a taxpayer has provided substantially_all of the information specified in certain regulations and the purpose of the statute had been substantially achieved the taxpayer has substantially complied with the regulation see 122_tc_115 bond v commissioner t c pincite smith v commissioner tcmemo_2007_368 aff’d 364_fedappx_317 9th cir substantial compliance is a narrow doctrine that may be applied to avoid hardship where a party establishes that the party intended to comply with a provision and did everything reasonably possible to comply with the provision but did not comply with the provision because of a failure to meet the provision’s specific requirements 132_tc_336 see also 136_tc_515 petitioners have not substantially complied with the requirements of sec_1_6011-4t temporary income_tax regs supra that section requires taxpayers to attach forms to their federal_income_tax returns and to file copies of the disclosure statements with the otsa see t d 2002_2_cb_87 petitioners did not provide any of the information required by sec_1_6011-4t temporary income_tax regs supra they failed to file any sort of disclosure with their form_1040 and they failed to attempt any disclosure of the transaction to the otsa we have already established that petitioners had a filing obligation separate from that of soni inc therefore any information presented about soni inc ’s filing_status has no bearing on petitioners’ compliance furthermore petitioners have not presented any evidence to show that they attempted to file a form_8886 with respondent vi burden_of_proof under sec_7491 the commissioner bears the burden of production with regard to the sec_6662a penalty this means that respondent must come forward with sufficient evidence indicating that a penalty is appropriate see 116_tc_438 the parties stipulated that petitioners engaged in a listed_transaction and that they did not disclose the transaction on their tax_return petitioners do not dispute that their taxable_income should be increased by dollar_figure as a result of their improper reporting the parties do not dispute the marginal tax_rate to be used in computing the reportable_transaction_understatement therefore respondent has met the burden of showing that there was a reportable_transaction_understatement for and therefore it is appropriate to impose a penalty on petitioners under sec_6662a see brennan v commissioner tcmemo_2011_276 vi reasonable_cause a taxpayer is not liable for the sec_6662a penalty if the taxpayer has reasonable_cause and acted in good_faith sec_6664 the taxpayer bears the burden of proving that the penalty is inappropriate because the taxpayer acted with reasonable_cause and in good_faith see 123_tc_144 higbee v commissioner t c pincite a taxpayer has reasonable_cause and acted in good_faith if the taxpayer followed the disclosure provisions of the sec_6011 regulations the taxpayer has substantial_authority for his or her position and the taxpayer reasonably believed that the position was more_likely_than_not the proper treatment sec_6664 the requirements of sec_6664 are stated in the conjunctive each requirement must be met to obtain relief petitioners failed to disclose the transaction which is the first requirement of sec_6664 so we do not need to discuss whether the other requirements were met petitioners do not qualify for the reasonable_cause exception under sec_6664 see sec_6664 brennan v commissioner slip op pincite congress has made clear that b ecause disclosure is so vital to combating abusive tax_avoidance transactions the committee believes that taxpayers should be subject_to a strict_liability penalty on an understatement_of_tax that is attributable to non-disclosed listed transactions or reportable_transactions that have a significant_purpose_of_tax_avoidance if the taxpayer does not adequately disclose the transaction the strengthened reasonable_cause exception is not available ie a strict- liability penalty applies and the taxpayer is subject_to an increased penalty rate equal to percent of the understatement h_r rept no part i pincite petitioners failed to disclose the transaction when they failed to attach a form_8886 to their federal_income_tax return and failed to send a copy to the otsa therefore relief is not available to petitioners under sec_6664 petitioners present several arguments to try to prove that they met their burden under sec_6664 petitioners contend that they may rely on the determination_letter as substantial_authority and that soni inc ’s filing form_8886 with its amended_return was more_likely_than_not sufficient disclosure however these arguments are irrelevant each requirement of sec_6664 must be met to obtain relief petitioners failed to disclose the transaction which is the first requirement of sec_6664 and therefore we do not need to discuss whether the other requirements are met we hold that petitioners do not qualify for the sec_6664 reasonable_cause exception to the sec_6662a penalty and that they are liable for the penalty in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit vii abatement under sec_6404 sec_6404 provides that subject_to certain limitations the commissioner may abate a penalty attributable to his own erroneous written advice petitioners argue that the favorable determination_letter soni inc received is included under sec_6404 and therefore the sec_6662a penalty must be abated this issue however is not ripe the sec_6662a penalty is currently before this court and respondent has not yet assessed it this court does not have jurisdiction to consider a failure by the commissioner to abate a penalty that has not been assessed friedland v commissioner tcmemo_2011_217 slip op pincite moreover the penalty at issue did not result from any advice provided by respondent soni inc ’s determination_letter did not address plan contributions or deductions by participants which are at issue in this case to reflect the foregoing decision will be entered under rule
